DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

It is noted that the following is a new final rejection in response to the interview of 7/28/22, wherein the validity of the previous prior art was questioned.

Election/Restrictions
Claims 14-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was confirmed made without traverse in the reply filed on 4/18/22.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4, 7, 8, 10, 11, 13 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by EP 1 154 102 (hereinafter EP102).
Re Claim 1. (Currently Amended)
EP102 discloses a lock assembly (Fig. 1; 1) comprising: a cradle (B,19) configured to support at least part of a lock cylinder (20), the cradle having a first cradle hole (Fig.1; unlabeled at top and bottom of cradle to receive fasteners 32) substantially parallel to the axis of the lock cylinder (20) when installed; a lock body (2) configured to retain the cradle (B,19) at least partly inside a space provided in the lock body (Fig.1); and a first fastener (32) extending through the first cradle hole for fastening the cradle (B,19) lock body (2) 
Re Claim 2. (Currently Amended)
EP102 discloses the lock assembly as claimed in claim 1, comprising a second fastener (32; OR for the purposes of claims 3 and 4, the second hole and second fastener correspond to the perpendicular fastener disclosed in para [0017]), and wherein the cradle comprises a second second 
Re Claim 3. (Currently Amended)
EP102 discloses the lock assembly as claimed in claim 2, wherein the second 
Re Claim 4. (Currently Amended)
EP102 discloses the lock assembly as claimed in claim 2, wherein the second cradle hole aligns with a lock cylinder hole provided in the lock cylinder such that the second 
Re Claim 7. (Original)
EP102 discloses a cradle (B,19) configured for the lock assembly (1) of claim 1.  
Re Claim 8. (Currently Amended)
EP102 discloses a method for installing a lock assembly in a door or window comprising: attaching a lock cylinder (20) to a cradle (B,19) using a first fastener (not shown in drawings, transverse fastener disclosed in para [0017]); and attaching the cradle (B,19) to a lock body (2); and wherein, attaching the lock cylinder (20) to the cradle (B,19) precedes attaching the cradle (B,19) to the lock body (2).  
Re Claim 10. (Original)
EP102 discloses the method as claimed in claim 8, wherein attaching the cradle (B,19) to the lock body (2) comprises attaching the cradle to the lock body using a second fastener (Fig.1, parallel fastener 32 to lock body holes 33).  
Re Claim 11. (Original)
EP102 discloses the method as claimed in claim 8, further comprising: inserting at least part of the cradle (B,19) into a space (Fig.1, at opening 31) provided inside the lock body (2).  
Re Claim 13. (Original)
EP102 discloses the method as claimed in claim 8, wherein the lock assembly comprises: a cradle (B,19) configured to support at least part of a lock cylinder (20); a lock body (2) configured to retain the cradle at least partly inside a space (Fig.1, 31) provided in the lock body (2); and a first fastener (not shown in drawings, transverse fastener disclosed in para [0017]) for fastening the lock cylinder to the cradle.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over EP102.
Re Claim 12. (Original)
EP102 discloses the method as claimed in claim 11, further comprising: forming an opening in an extruded member of the window or door (para [0004]; “in an armoured door which includes a panel covering the lock, the opening to be made in the door panel in the area corresponding to the area of access of the key is larger in the case of a cylinder-lock mechanism…”, emphasis added), the opening located to correspond to an intended location of the space (31); and inserting the lock body (2) inside the extruded member such that the space meets the opening (para [0004]).  Official Notice is taken that the manufacturing process of extrusion when forming an opening is old and well known in the art and would have been considered an obvious matter of design choice to one having ordinary skill in the art.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-4, 7, 8,10-13 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
In response to applicant’s amendments, the newly cited EP102 reference is now applied against the claims clearly showing a fastener disposed along the cylinder axis. Accordingly, applicant’s arguments are not persuasive and claims 1-4,7,8,10-13 stand rejected.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUZANNE DINO BARRETT whose telephone number is (571)272-7053. The examiner can normally be reached M-TH 8AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Mills can be reached on 571-272-8322. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SUZANNE DINO BARRETT
Primary Examiner
Art Unit 3675B



Sdb
/SUZANNE L BARRETT/Primary Examiner, Art Unit 3675